Dear Mr. Walters:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. Specifically, you have asked for our opinion on the following question:
  Can the LaSalle Parish Police Jury purchase a building adjacent to the LaSalle Parish Courthouse for use as an office for the LaSalle Parish District Attorney's office using funds derived from a courthouse maintenance tax?
In connection with your request, you indicate the following proposition was approved by the voters:
                     PROPOSITION TWO (TAX CONTINUATION)  SUMMARY: 10 YEARS 8.77 MILLS TAX CONTINUATION FOR THE PURPOSE OF IMPROVING, MAINTAINING, AND OPERATING THE COURTHOUSE IN AND FOR THE PARISH OF LASALLE.
  Shall the Parish of LaSalle, State of Louisiana, continue to levy a special tax of five and seventy-seven hundredths (8.77) mills on all property subject to taxation in said Parish for a period of ten (10) years, beginning with the year 2005 and ending with the year 2014, for the purpose of improving, maintaining and operating the courthouse in and for the Parish, title to which shall be in the public?
Since the question presented involves the expenditure of proceeds derived from a special tax, it must be examined in light of La.Rev.Stat.39:704, which provides the following: *Page 2 
 § 704. Proceeds of special tax
  The proceeds of any special tax shall constitute a trust fund to be used exclusively for the objects and purposes for which the tax was levied. The records of the taxing authority shall clearly reflect the objects and purposes for which the proceeds of the tax are used.
Accordingly, as long as the proposed use of funds complies or is in accord with the objects and purposes for which the tax was levied, the expenditure is acceptable.
The language of the tax proposition is broad and further specifies the purposes for using the tax revenues. The proposition specifically states that the tax proceeds shall be used exclusively to improve, maintain, and operate the courthouse in and for the Parish, title to which shall be in the public. We believe purchasing a building to alleviate overcrowding and create more office space is synonymous with "improving, maintaining, and operating the courthouse". Thus, the LaSalle Parish Police Jury may use such tax proceeds to purchase a building adjacent to the LaSalle Parish Courthouse. We believe such an expenditure comports with the objects and purposes for which the tax was levied.
Further, we believe the LaSalle Parish Police Jury may use this adjacent building in accordance with its general practices and the laws of the State of Louisiana, specifically La.Rev.Stat. 33:4713, which provides:
  § 4713. Providing quarters for court and parish officers
  Each parish shall provide and bear the expense of a suitable building and requisite furniture for the sitting of the district and circuit courts and such offices, furniture and equipment as may be needed by the clerks and recorders of the parish for the proper conduct of their offices and shall provide such other offices as may be needed by the sheriffs of these courts and by the tax collectors and assessors of the parish and shall provide the necessary heat and illumination therefor.
                                   * * *
Our prior opinions have recognized the local governing authority's responsibility to provide office space to the local District Attorney. See Attorney General Opinion 87-328 citing Op.Atty.Gen. 1934-1936, p. 215; Op.Atty.Gen. 1930-32, page 380. Further, the Louisiana Supreme Court has recognized that La.Rev.Stat. 16:6 creates a mandatory duty on the part of the police jury to fund the 16:6 expenses of the district attorney's office. See Reed v. Washington Parish Police Jury,518 So.2d 1044 (La. 1/18/98). (holding that the police jury's duty is limited by the standard of reasonableness). *Page 3
Accordingly, we are of the opinion that, provided the LaSalle Parish Police Jury pays fair market value for the building, it is acceptable for the LaSalle Parish Police Jury to purchase an adjacent building for use as an office for the LaSalle Parish District Attorney's office using funds derived from a courthouse maintenance tax.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL
  BY: __________________________
  MICHAEL J. VALLAN
  Assistant Attorney General
  JDC/MJV/crt